DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments on page 6, filed 04/14/2021, with respect to respect to Claim 1, in view of applicant amendment, have been fully considered and are persuasive. The rejection of Claim 1 has been withdrawn. 
 
Election/Restrictions
Claim 1 is allowable. The restriction requirement among different species, as set forth in the Office action mailed on 10/08/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species in groups A and B is withdrawn.  Claim 7-8 and 12-14, directed to the non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with D. Scott Moore on May 4th, 2021.
Amend the Claims as Follows:
20. A semiconductor device comprising:
a substrate having a channel region and a pair of recesses at two sides of the channel region;
a gate insulating layer formed on the channel region; 
a gate structure formed on the gate insulating layer; and 
a source/drain region formed in the pair of recesses, wherein the source/drain region comprises: a first source/drain material layer;
a second source/drain material layer on the first source/drain material layer; and
a first dopant diffusion barrier layer on an interface between the first source/drain material layer and the second source/drain material layer.
wherein a concentration of the dopant diffusion-preventing element in the first dopant diffusion barrier layer is at least twice a concentration of a same dopant in the first source/drain material layer.

Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including etching of the coating prior to applying the loosening agent as disclosed in Claims 1 and 20; or wherein the source/drain region comprises at least one dopant diffusion barrier layer extending from the first fin-type active region to the second fin-type active region, as disclosed in Claim 15.
In the instant case, Chen et al. (US 2009/0124056) disclose a semiconductor device and a method of making the same, wherein a lightly doped buffer layer 220/222 separate a first and second regions 230/236 and 228/234.
Chen et al. (US 2015/0255578) disclose a semiconductor device and a method of making the same, wherein a doped buffer layer 53  separate a first and second regions 55 and 51, wherein the doping concentration of the region 55 is higher than the doped region 53.
Furthermore, Lee et al. (US 2016/0141367) discloses a semiconductor device and a method of making the same, wherein a dopant diffusion barrier layer between the channel dopant layer and the channel region. The dopant diffusion barrier layer may include carbon (C), and a crystal structure of the dopant diffusion barrier layer may be different from a crystal structure of the channel dopant layer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898